DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amendments and remarks filed on 9/21/22. Claims 1-18 are canceled. Claim 35 has been canceled. Claims 19-36 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt USPA_20130207151_A1 in view of Wille USPA_20150092391_A1.
1.	Regarding Claims 19, 24, and 32, Eberhardt discloses an optoelectronic component comprising a light source that emits primary radiation (corresponds to claimed laser source), a conversion element comprising a glass or ceramic substrate (corresponding to instant Claim 24’s limitation), with a phosphor (corresponds to claimed conversion material) embedded in a glass matrix that is applied to the substrate (corresponding to claimed first layer) (Abstract). Eberhardt does not require its substrate to have in its own composition said glass matrix and phosphor. Eberhardt further discloses its layering comprising said glass matrix and phosphor (corresponding to claimed first layer) is less than 200 microns (paragraph 0009). Said conversion element would be self-supporting based on it being formed separately (paragraph 0007, Claim 10).
2.	However, Eberhardt does not disclose the claimed glass matrix proportion.
3.	Wille discloses a device comprising a conversion element that includes a glass matrix and a phosphate (Abstract). Furthermore, Wille discloses how the concentration of phosphor can be varied depending on the color locus to be obtained for the radiation to be provided for the device (paragraph 0064). Moreover, Wille discloses that “[t]he ratio of the volumes of alkali waterglass content, metal phosphate, water and solid powder has a direct influence on the homogeneity of the suspension (processability), the viscosity, the resulting layer thickness, the cracking susceptibility, the drying behavior and the optical properties of the resulting layer (subsequent glass content)…The ratio used may be selected as a function of the target properties of the colorant layer (for example glass content, layer thickness, strength) and the phosphors themselves” (paragraph 0092). Wille further discloses using a 1:1 ratio of its phosphor to its matrix (paragraph 0080) and overlapping volumetric ranges (paragraph 0092) to meet the instant claims 19 and 32 limitations. 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the concentration of matrix and phosphor, of Eberhardt, by using the range disclosed by Wille. One of ordinary skill in the art would have been motivated in doing so to obtain a suitable color and good heat dissipation properties as mentioned by Wille (paragraph 0014).
5.	Regarding Claims 20 and 21, Eberhardt in view of Wille suggests that it is known to use either a dynamic or static laser source (Wille: paragraph 0026).
6.	Regarding Claim 22, although the applied art of record does not teach the use of a dichroic stack, the Examiner respectfully submits that directing the laser beam onto the surface of the conversion element with the aid of a dichroic mirror merely corresponds to applying well-known knowledge in the art of lighting means in order to utilize a reflection on the rear side of the conversion element and thus be able to use converted incoherent light for the illumination without a contribution from coherent laser light.
7.	Regarding Claim 23, Eberhardt in view of Wille suggests wherein the primary radiation is partially or completely converted into radiation of a different wavelength by a previously applied conversion element (Eberhardt: Abstract).
8.	Regarding Claim 25, Eberhardt in view of Wille suggests a suitable material for the glass layer is preferably a low-melting glass, preferably free of lead or with a low lead content, with a softening temperature <500.degree. C., preferably 350 to 480.degree. C. (Eberhardt: paragraph 0009) which is known to be higher than the softening temperature of glass matrixes (paragraph 0010).
9.	Regarding Claim 26, Eberhardt in view of Wille suggests using an arrangement where the substrate is arranged between a laser source and conversion element (see Figures of Eberhardt) which would be a transmissive arrangement.
10.	Regarding Claim 27, Eberhardt in view of Wille suggests having a structured substrate (Eberhardt: paragraph 0007).
11.	Regarding Claims 28 and 29, Eberhardt in view of Wille suggests using ZnO, SiO2, and B2O3 (Eberhardt: paragraph 0029).
12.	Regarding Claim 30, Eberhardt in view of Wille suggests using ZnO and an alkali oxide (Eberhardt: paragraph 0027).
13.	Regarding Claim 31, Eberhardt in view of Wille suggests using borate glass (Eberhardt: paragraph 0025).
14.	Regarding Claims 33 and 34, Eberhardt in view of Wille suggests using the claimed conversion materials (Eberhardt: paragraph 0072).
15.	Regarding Claims 35 and 36, Eberhardt in view of Wille suggests discloses a method for manufacturing an optoelectronic component according to at least one of claims 1 to 16 (Wille: figures 1-5) comprising the following steps: A) providing a self-supporting conversion element at least in the beam path of a laser beam (figures 1-3) that is produced as follows before provision:  Bl) mixing at least one conversion material and a glass powder, which produces the glass matrix after a subsequent vitrification step, and optionally additional substances such as solvents and binders for producing a paste, B2) applying the paste by means of doctor-blade coating directly to a substrate in order to produce a first layer, B3) drying the first layer at a temperature of at least 75°C, B4) heating the substrate and the first layer to a temperature, wherein the temperature is equal to 500°C, and optionally B5) smoothing or roughening a surface of the first layer facing away from the substrate (figures 4 and 5). Given that the processes and compositions are substantially similar with that being claimed, it would therefore be expected for it to inherently meet the claimed viscosity values too.
Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. 
Applicants state: “However, Eberhardt is silent with respect to a self- supporting element.”
The Examiner respectfully submits that Eberhardt discloses forming its conversion element to be self-supporting based on it being formed separately (paragraph 0007) as can also be inferred from its method (Claim 10).
Applicants state: “Moreover, the first layer of claim 19 comprises a conversion material which is embedded in the glass matrix, wherein the glass matrix has a proportion of 50 vol% to 80 vol%, inclusive, in the first layer. Eberhardt fails to teach or suggest such a volume proportion.”
The Examiner respectfully submits that Wille discloses how the concentration of phosphor can be varied depending on the color locus to be obtained for the radiation to be provided for the device (paragraph 0064). Moreover, Wille discloses that “[t]he ratio of the volumes of alkali waterglass content, metal phosphate, water and solid powder has a direct influence on the homogeneity of the suspension (processability), the viscosity, the resulting layer thickness, the cracking susceptibility, the drying behavior and the optical properties of the resulting layer (subsequent glass content)…The ratio used may be selected as a function of the target properties of the colorant layer (for example glass content, layer thickness, strength) and the phosphors themselves” (paragraph 0092). Wille further discloses using a 1:1 ratio of its phosphor to its matrix (paragraph 0080) and overlapping volumetric ranges (paragraph 0092) to meet the instant claims 19 and 32 limitations. As such, even if Wille did not exemplify the claimed range, it would be seen as a result-effective variable known within the art.
Applicants state: “Additionally, claim 35 further requires that the substrate and the first layer be heated to a temperature which is at least as high as the temperature at which the glass matrix material of the first layer has a viscosity of 105 dPa*s. However, neither Eberhardt nor Willie discloses any viscosity parameters of a glass matrix during a method of manufacturing.”
The Examiner respectfully submits that given that the processes and compositions are substantially similar with that being claimed, it would therefore be expected for it to inherently meet the claimed viscosity values too.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 28, 2022